Citation Nr: 0616907	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right elbow, based on limitation 
of motion in extension.

2.   For the period April 26, 2002, to December 4, 2005, 
entitlement to an increased rating for limitation of flexion 
of the right elbow.

For the period commencing December 5, 2005, entitlement to an 
evaluation in excess of 20 percent for limitation of flexion 
of the right elbow.

3.  For the period April 26, 2002, to December 4, 2005, 
entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability.

4.  For the period commencing December 5, 2005, entitlement 
to an evaluation in excess of 40 percent for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the White River Junction, 
Vermont Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's 10 percent 
evaluation for traumatic arthritis of the right elbow, 
awarded the veteran a separate evaluation of 20 percent for 
limitation of flexion of the right elbow, effective December 
5, 2005, continued the veteran's 30 percent evaluation for 
his right shoulder disability, and increased his evaluation 
to 40 percent for his right shoulder disability, effective 
December 5, 2005.  The veteran requests higher ratings.

In October 2003, November 2004, and July 2005, the Board 
remanded the veteran's case to the RO for further 
development.  The case was recently returned to the Board in 
April 2006.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Traumatic arthritis of the right elbow, based on 
limitation of motion in extension most severely manifested 
with a limitation of motion in extension to 45 degrees, 
pronation to 75 degrees, and full range of motion in 
supination.

3.  For the period April 26, 2002, to December 4, 2005, the 
limitation of flexion of the right elbow most severely 
manifested with a limitation of motion in flexion to 100 
degrees.

4.  For the period commencing December 5, 2005, the 
limitation of flexion of the right elbow manifested with a 
limitation of motion in flexion to 92 degrees.

5.  For the period April 26, 2002, to December 4, 2005, the 
right shoulder disability most severely manifested with a 
limitation of motion in abduction to 45 degrees and in 
flexion to 60 degrees.

6.  For the period commencing December 5, 2005, the right 
shoulder disability most severely manifested with a 
limitation of motion in abduction to 75 degrees and in 
flexion to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right elbow, based on 
limitation of motion in extension, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5207, 5213 (2005).

2.  For the period April 26, 2002, to December 4, 2005, the 
criteria for an evaluation of 10 percent for limitation of 
flexion of the right elbow has been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5206, 5213 (2005).

3.  For the period commencing December 5, 2005, the criteria 
for an evaluation in excess of 20 percent for limitation of 
flexion of the right elbow has not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5213 (2005).

4.  For the period April 26, 2002, to December 4, 2005, the 
criteria for an evaluation in excess of 30 percent for a 
right shoulder disability has not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2005).

5.  For the period commencing December 5, 2005, the criteria 
for an evaluation in excess of 40 percent for a right 
shoulder disability has not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  

An RO letter dated in August 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As a practical matter, the Board finds that the 
veteran has been notified of the requirements of VCAA.  The 
AOJ's November 2004 letter requested that he submit any 
evidence in his possession that pertained to the claim.  
Moreover, the record contains a statement from the appellant, 
dated in June 2005, stating that he had stated his case 
completely.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Moreover, the Board notes that in a March 2006 letter, the 
veteran was notified of the requirements necessary to 
establish an effective date if his claim was granted meeting 
the requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2 (2005)), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Analysis

520
5
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, 
or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.17a, Diagnostic Code 5205 (2005)



520
6
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005)

520
7
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005)

521
3
Supination and pronation, impairment of:
Major
Mino
r

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the arc 
or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71, Diagnostic Code 5213 (2005)

At the outset of this appeal, the veteran had a disability 
rating of 10 percent for his right elbow disability based on 
his limitation of extension of the right elbow.  This rating 
was continued in an October 2002 RO rating decision and the 
veteran appealed this decision, requesting a higher rating.  
In a November 2004 Board remand, the Board directed the RO to 
consider allowing the veteran a separate rating for his right 
elbow disability based on his limitation of flexion.  As 
such, in a March 2006 rating decision, the RO allowed the 
veteran a separate rating of 20 percent for his limitation of 
flexion of the right elbow, effective December 5, 2005.  
Hence, the matter on appeal involves an evaluation in excess 
of 10 percent for traumatic arthritis of the right elbow, 
based on limitation of extension, and an evaluation in excess 
of 20 percent for limitation of flexion of the right elbow, 
effective December 5, 2005.

Regarding the veteran's limitation of extension of the right 
elbow, an evaluation in excess of 10 percent requires the 
veteran to be limited in extension to 75 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005).  According to 
the evidence of record, in November 2001, a VA treatment 
record shows that the veteran was limited to 60 degrees in 
extension.  A September 2002 VA examination report shows that 
the veteran was limited to 55 degrees in extension of the 
right elbow.  Further, a December 2005 VA examination report 
shows that the veteran was limited to 45 degrees in active 
and passive extension.  There was no additional limitation of 
motion in extension after repetitive use or with range of 
motion against strong resistance.  As the veteran was not 
limited to 75 degrees or more in extension of the right elbow 
(38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005)), the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's right elbow disability, regarding his range of 
motion in extension, is not warranted.

Based on the evidence of record, for the period April 26, 
2002, to December 4, 2005, the Board finds that an evaluation 
of 10 percent for the veteran's limitation of motion of the 
right elbow in flexion is warranted.  The Board notes that a 
10 percent evaluation requires a limitation in flexion to 100 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).  A 
November 2001 VA treatment record shows that the veteran had 
a range of motion of the right elbow in flexion to 100 
degrees.  Although a September 2002 VA examination report 
shows that the veteran had a range of motion to 110 degrees, 
it is noted that the VA examiner did not consider any 
additional limitation of motion due to pain, fatigability, or 
repetitive use.  However, it is noted that during the 
examination, the veteran complained that his functional 
limitation and pain had progressively worsened since the date 
of his last rating and presented significant impairment.  He 
also reported having constant pain.  Further, although the 
veteran is noted to have flexion to 150 degrees in an October 
2002 VA treatment record, the veteran's range of motion to 
100 degrees is more consistent with the veteran's current 
disability picture as the September 2002 VA examiner 
diagnosed the veteran with severe degenerative joint disease 
of the right elbow with marked deformity and flexion-
contracture at the elbow and severe chronic strain.  As the 
evidence shows that the veteran is limited in flexion of the 
right elbow to 100 degrees, the Board finds that an 
evaluation of 10 percent for the period April 26, 2002, to 
December 4, 2005, is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2005).  However, for the period April 
26, 2002, to December 4, 2005, an evaluation in excess 10 
percent is not warranted as the veteran was not found to have 
limitation of motion of the right elbow in flexion to 90 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2005).

Regarding the period commencing December 5, 2005, an 
evaluation in excess of 20 percent is not warranted for the 
veteran's right elbow disability based on limitation of 
motion in flexion, as the veteran was not found to have 
limitation of motion in flexion limited to 70 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).  In 
this regard, a December 2005 VA examination report shows a 
limitation of motion of the right elbow in flexion to 92 
degrees for active flexion and 122 degrees in passive 
flexion.  Range of motion in flexion against resistance was 
to 92 degrees and there was no additional limitation of 
motion after repetitive use.  Therefore, the veteran does not 
meet the criteria for an evaluation in excess of 20 percent 
based on his limitation of motion of the right elbow in 
flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).

Although the right elbow disability has been essentially 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207 (2005), pursuant to which limitation of 
elbow motion is rated, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has considered all potentially applicable diagnostic 
codes under 38 C.F.R. § 4.71a in rating the right elbow 
disorder.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the relevant medical history, current 
diagnosis, and demonstrated symptomatology).  As such, the 
board notes that the veteran is not entitled to a higher 
evaluation using all rating criteria for disabilities of the 
elbow.  In this regard, ankylosis of the elbow was not shown, 
as motion of the elbow was observed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205 (2005).  Further, there was no evidence 
of a flail joint or joint fracture of the elbow, nor was 
there nonunion of the radius and ulna, impairment of the 
ulna, or impairment of the radius.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5209, 5210, 5211, 5212 (2005).  Finally, 
there was full pronation of the right forearm, according to 
the November 2001 VA treatment record, and supination was to 
90 degrees.  The September 2002 VA examination report noted 
130 degrees of supination and full pronation of the right 
forearm.  The December 2005 VA examination report shows the 
veteran to have 75 degrees of active pronation, and 45 
degrees of active supination.  According to the rating 
criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005), 
used for limitation of motion in supination, does not yield a 
rating higher than 10 percent, which would not allow for a 
higher rating for the veteran's right elbow disability.  

The rating criteria requires limitation of pronation be 
limited beyond the middle of the arc, or at 45 degrees, for a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213 (2005).  According to the November 2001 VA treatment 
record and the September 2002 VA examination report, the 
veteran had full range of motion of the right forearm in 
pronation.  The December 2005 VA examination report noted 75 
degrees of active pronation.  As range of motion or the right 
forearm in pronation was not limited to 45 degrees or less, a 
higher evaluation using 38 C.F.R. § 4.71a, Diagnostic Code 
5213 (2005) is not warranted.

In summary, based on the limitation of motion of the right 
elbow in extension, an evaluation in excess of 10 percent is 
not warranted as he does not meet the criteria for an 
increased evaluation.  Based on the limitation of motion of 
the right elbow in flexion, for the period April 26, 2002, to 
December 4, 2005, an evaluation of 10 percent is warranted, 
and for the period commencing December 5, 2005, an evaluation 
in excess of 20 percent is not warranted based on the rating 
criteria.


Right Shoulder

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005)

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

After review of the evidence of record, the Board finds that 
for the period April 26, 2002, to December 4, 2005, an 
evaluation in excess of 30 percent for the veteran's right 
shoulder disability is not warranted.  Further, for the 
period commencing December 5, 2005, an evaluation in excess 
of 40 percent for the veteran's right shoulder disability is 
not warranted.  

Regarding the period from April 26, 2002, to December 4, 
2005, an evaluation in excess of 30 percent would require 
limitation of motion of the arm to 25 degrees or less from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  
According to the evidence of record, the November 2001 VA 
treatment record shows flexion and abduction of the right 
shoulder to 60 degrees.  The April 2002 VA treatment record 
shows abduction of the right shoulder to 50 degrees and 
flexion to 70 degrees.  The September 2002 VA examination 
report shows abduction to 75 degrees and flexion to 100 
degrees and the October 2002 VA treatment record shows active 
abduction to 45 degrees.  Finally, VA treatment records from 
July 2003 and May 2004 do not show limitation of motion of 
the right shoulder in abduction less than 60 degrees.  
Therefore, the limitation of motion of the right shoulder 
does not meet the criteria for an evaluation in excess of 30 
percent for the period April 26, 2002, to December 4, 2005.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

For the period commencing December 5, 2005, an evaluation in 
excess of 40 percent for the right shoulder disability is not 
warranted.  As such, the rating criteria requires ankylosis 
of the scapulohumeral articulation (38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2005)), or fibrous union, nonunion, or 
loss of the head of the humerus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  The evidence of record shows 
range of motion of the right shoulder in flexion to 80 
degrees and in abduction to 75 degrees, and does not reflect 
ankylosis of the right shoulder or fibrous union, nonunion, 
or loss of the head of the humerus.  Therefore, an evaluation 
in excess of 40 percent for the right shoulder disability is 
not warranted.




ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right elbow, based on limitation 
of motion in extension, is denied.

2.  For the period April 26, 2002, to December 4, 2005, 
entitlement to an evaluation of 10 percent, and no more, for 
limitation of flexion of the right elbow is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.

3.  For the period commencing December 5, 2005, entitlement 
to an evaluation in excess of 20 percent for limitation of 
flexion of the right elbow is denied.

4.  For the period April 26, 2002, to December 4, 2005, 
entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability is denied.

5.  For the period commencing December 5, 2005, entitlement 
to an evaluation in excess of 40 percent for a right shoulder 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


